 1

 2

 3
                                   UNITED STATES DISTRICT COURT
 4
                                          DISTRICT OF NEVADA
 5

 6

 7   TERRANCE WALKER,

 8                   Plaintiffs,
                                                                    3:15-cv-00556-RJC-CBC
 9          vs.
                                                                              ORDER
10   CHARTER COMMUNICATIONS INC., et al.,

11                   Defendants.

12

13          Plaintiff has filed a motion to strike (ECF No. 165) Defendants’ Status Report (ECF No.

14   162) arguing that the Report should be stricken from the record, because it is an improper

15   attempt to petition the Court to depose individuals and propound additional document requests

16   after the close of discovery. The Court disagrees. Defendants’ Status Report is not a motion.

17          Local Rule 26-3 instructs parties about what should be generally included in an interim

18   status report. The rule indicates that the parties should state in a status report whether any

19   “substantive motions” will affect the length of the trial or eliminate the need for a trial altogether.

20   Here, Defendants have expressly disavowed that their Status Report was offered as a motion

21   requesting relief from the Court. Defendants explained in their Response that they “merely

22   include[d] their intentions in the Status Report to inform the Court and to guide the Status

23   Conference now to be held on January 29, 2019.” (Resp. 5:10–5:12, ECF No. 168.) Therefore,

24   the Status Report was a proper filing apprising the Court of substantive motions that might affect



                                                     1 of 2
 1   a possible trial, as required by Local Rule 26-3. As Defendants’ write, after the status

 2   conference, they may “pursue a second summary judgment motion and move the Court for

 3   additional discovery.” (Resp. 5:13.) Their Status Report was not such a request.

 4                                            CONCLUSION

 5          IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike (ECF No. 165) is DENIED.

 6          IT IS FURTHER ORDERED that Plaintiff’s Motion to Stay (ECF No. 175) is DENIED.

 7          IT IS SO ORDERED.

 8

 9               30thday
     Dated this 24th  dayofofJanuary,
                               January, 2019.
                                      2019.

10

11                                                 _____________________________________
                                                             ROBERT C. JONES
12                                                       United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24



                                                    2 of 2
